Becker v. State






COURT OF APPEALS
EIGHTH DISTRICT OF TEXAS
EL PASO, TEXAS

)
MICHAEL D. EISENHAUER,                           )                      No. 08-04-00091-CV
)
                                    Appellant,                        )                              Appeal from
)
v.                                                                          )                          65th District Court
)
TRACY LINN EISENHAUER,                          )                    of El Paso County, Texas
)
                                    Appellee.                          )                       (TC# 2001CM2174)

MEMORANDUM OPINION

            Pending before the Court is Appellant’s motion to dismiss this appeal pursuant to
Tex.R.App.P. 42.1(a)(1), which states that:
(a)  On Motion or By Agreement.  The appellate court may dispose of an appeal as follows:
 
(1)  On Motion of Appellant.  In accordance with a motion of appellant, the court
may dismiss the appeal or affirm the appealed judgment or order unless disposition
would prevent a party from seeking relief to which it would otherwise be entitled.

            Appellant no longer wishes to prosecute the appeal and Appellee does not object to dismissal. 
Accordingly, we grant Appellant’s motion and dismiss the appeal.  Appellant’s motion does not
reflect that the parties have reached an agreement regarding the disposition of costs on appeal. 
Accordingly, the costs are taxed against Appellant.  See Tex.R.App.P. 42.1(d)(absent agreement of
the parties, the court will tax costs against the appellant).


January 13, 2005                                                         
                                                                                    ANN CRAWFORD McCLURE, Justice

Before Panel No. 2
Barajas, C.J., McClure, and Chew, JJ.